Miller, J.:
The judgment appealed from directs the sale of the appellant’s interest in and to the estate of Ransom Parker, deceased, to satisfy two judgments. The interest directed to be sold is the judgment ' *850debtor’s interest in and to the remainder ‘of two separate trusts created by the1 testator. The appellant contends that one of the. remainders is contingent' and. therefore, not the subject of sale. We are cited to no' statute or rule of law which prevents the sale of a remainder interest,, whether vested or contingent, and the statute expressly provides that an expectant estate is' descendible, devisable and alienable in the same manner as an estate in possession. . (Real Prop. Law [Consol. Laws, chap. 50; Laws of 1909, chap. 52], § 59.) It is unnecessary, therefore, to pass upon the question argued by the appellant, Whatever interest the judgment debtor has will be acquired by the purchaser at the sale. That may be an expectancy which will never ripen into, an estate in possession.
The judgment should be affirmed, with costs.
Ingraham,• PI J;, McLaughlin, Laughlin and Dowling, JJ., concurred.
Judgment affirmed, with costs.